                Case 4:19-cv-01120-ACA Document 27-1 Filed 10/14/20 Page 1 of 1                 FILED
                                                                                       2020 Oct-14 AM 08:03
                                                                                       U.S. DISTRICT COURT
                             MSP® Explorer: LMT Process Notes (LMTN)                       N.D. OF ALABAMA
                                  308 - HOME POINT FINANCIAL CORPORATION
Loan Number: 0000561748                                          Borrower Name: OTWELL,JOSHUA BLAKE
       LMTN 0000561748    ____     LMT PROCESS NOTES R L05 G11/294  10/13/20 08:08:15
       JB OTWELL     BRP WITHDRAWN         06/01/16 TYPE F.H.A.                MAN 0
       525 FERN CREEK DR SPRINGVILLE AL 35146
       02/19/19 -----------------------* PROCESS NOTES *------------------------------
       02/19/19 11:27:01 RW1 BWR NEVER RETURNED MOD DOCS
                               OUTGOING 773981098090
                               INCOMING 790911702906
       02/14/19 16:29:35 RW1 LOSS MIT OPTION FAILURE
       02/14/19 16:29:24 RW1 BWR NEVER RETURNED MOD DOCS. LOAN WILL BE DENEIED
       12/14/18 11:55:32 JJ0 MOD DOCS HAVE BEEN MAILED OUT. OPENED SPOC TASK TO
                                ADVISE BRW TO SIGN AND RETURN MOD DOCS IMMEDIATEL
                               Y. ALSO ADVISE THAT BRW IS TO CONTINUE MAKING TRIA
                               L PMTS IN THE TRIAL AMOUNT UNTIL THE MOD IS FINALI
                               ZED. DOCS MUST BE SIGNED IN BLACK INK AND NOTARIZE
                               D. DUE BACK BY 12/29/2018
       12/14/18 11:55:16 JJ0 MOD DOCS MAILED - DUE BACK IN 15 DAYS
       12/10/18 13:37:09 JJ0 MOD DOCS HAVE BEEN ORDERED. OPENED SPOC TASK TO AD
                               VISE BWR MOD DOC PREP IN PROCESS.
       12/10/18 13:36:49 JJ0 MOD DOCS ORDERED
       12/04/18 16:21:41 JJ0 CONFIRMED PLAN COMPLETED
       09/18/18 12:30:40 TH2 SIGNED TRIAL PLAN RECEIVED




Printed By: OMAR ACOSTA   on 10/14/2020 7:16:56 AM                                        Page 1 of 1
